*98OPINION.
Phillips:
These proceedings have been submitted upon stipulated facts. They were first submitted upon the theory that the Board was called upon to determine the consolidated invested capital of a group of three corporations of which the petitioner was one. Subsequently a further stipulation was filed to the effect that prior to January 1,1917, all of the assets of the Maine and Delaware corporations had been taken over and were carried on the books of the petitioner, although such corporations had not been formally dissolved.
The stipulated facts are still insufficient to permit us to determine fully the proper invested capital which might be allowed. They are sufficient, however, to establish that the amount allowable is not less than that contended for by petitioner in its alternative computations, viz, $1,229,251.61 for 1918, $1,302,046.61 for 1919 and $1,274,295.12 for 1920, subject to such adjustments for the tax liability of preceding years as may be caused by this decision. They are insufficient to establish any greater amount.
Reviewed by the Board.

Decisions will be entered wider Rule 50.